Motion by appellant: (1) to vacate order dated June 22, 1959, dismissing his appeal from an order which denied his coram nobis application; (2) to reargue his prior motions to dispense with printing; (3) to assign counsel to prosecute the appeal; and (4) to enlarge time to perfect the appeal. Motion granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Anthony F. Marra, Esq., 100 Centre St., New York 13, N. Y. (John Dwight Evans, Jr., of counsel) is assigned to prosecute the appeal. Appellant’s time to perfect the appeal is enlarged to the January Term, beginning January 2, 1963; appeal ordered on the calendar for said term. Beldock, P. J., Kleinfeld, Hill and Rabin, JJ., concur; Ughetta, J., not voting.